Citation Nr: 1817300	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine.

2.  Entitlement to service connection for a neck disability, to include degenerative disc disease of the cervical spine, to include as secondary to a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for numbness of the left arm, to include as secondary to a neck disability.

5.  Entitlement to service connection for numbness of the right arm, to include as secondary to a neck disability.

6.  Entitlement to service connection for numbness of the fingers of the left hand, to include as secondary to a neck disability.

7.  Entitlement to service connection for numbness of the fingers of the right hand, to include as secondary to a neck disability.

8.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.

9.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from July 1976 to October 1976.  In addition he had over 20 years of service with the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July
2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the
Department of Veterans Affairs (VA).
In August 2012, a Video Conference hearing was held before the undersigned.  A transcript of the hearing is associated with the appellant's claims file.

In January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a neck or cervical spine disability, entitlement to service connection for numbness in the left arm, entitlement to service connection for numbness in the fingers of the left hand and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The appellant does not have an acquired psychiatric disorder, to include PTSD.

2.  Hypertension was not diagnosed in service or for years thereafter and is not etiologically related to service or a service-connected disability.

3.  The appellant does not have a disability manifested by numbness of the right arm.

4.  The appellant does not have a disability manifested by numbness of the fingers of the right hand.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1110, 1117, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Hypertension was not incurred in or aggravated by service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a disability manifested by numbness of the right arm are not met.  38 U.S.C. §§ 1110, 1117, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for a disability manifested by numbness of the fingers of the right hand are not met.  38 U.S.C. §§ 1110, 1117, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the appellant has indicated no such records and all pertinent records have been obtained.  With regard to the issues being decided herein, the appeal was remanded in January 2015 for further development by the RO, including obtaining records from the Social Security Administration (SSA).  In February 2015, the SSA notified the RO that they do not have records for the appellant, and in November 2015, they responded that the appellant's medical records had been destroyed.  See February 2015 and November 2015 response from the SSA.  Furthermore, the appellant was afforded the opportunity to submit additional evidence as well as testify at a Video Conference hearing in August 2012.  At that time, it was noted that private treatment records and updated VA treatment records needed to be obtained.  The noted private treatment records and updated VA treatment records have been obtained and added to the e-folder.  Neither the information of record nor the contentions of the appellant suggests that additional pertinent information or evidence can be obtained in this case pertinent to the issues decided herein through further assistance from VA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (ACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24) (2012); 38 C F R. § 3.6(a), (d) (2017), Biggins v Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C F R §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, fulltime duty in the Armed Forces performed by reserves for training purposes.  38 C F R §3.6(c)(1) (2017).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. 
§ 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Acquired Psychiatric Disability

The appellant contends that due to stress from service, he developed a mental health disorder which prevents him from functioning appropriately in daily activities and in social interaction.  See April 2010 statements from the appellant and the appellant's attorney.  He has not reported any specific stressful incidents in service.

Service treatment records do not show complaints, treatment or a diagnosis related to a psychiatric disorder, including PTSD.  Furthermore, the post-service medical evidence of record, which consists of outpatient treatment records from the VA Medical Center in Nashville, Tennessee; Decatur, Georgia; and Atlanta, Georgia and private treatment records, does not show a diagnosis or treatment for PTSD or any other psychiatric disorder during the appeal period.  In this regard, private treatment records indicate that the appellant was diagnosed with adjustment disorder with depressed mood in April 1998, and with major depression without psychotic features or suicidal ideation in October 1998.  However, these diagnoses were made several years prior to the appellant's claim for service connection, and no similar diagnoses have been made since he filed his claim in 2010.  VA treatment records show that PTSD and depression screenings in 2008, 2009 and 2012 were negative.  There was one depression screening in 2009, and one in 2012, suggestive of mild depression, but a definitive diagnosis of depression or any other psychiatric disorder was never made, and there is no indication in these records or the private treatment records that the appellant associated any psychiatric symptoms to service.  The appellant has neither submitted nor identified any other medical evidence suggesting that he has been diagnosed or treated for PTSD or any other psychiatric disorder during the appeal period.

The appellant does not have a current acquired psychiatric disorder, to include PTSD, and has not had such a disability at any point since filing his claim for service connection.  As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the appellant is competent to report his symptoms and stressors.  However, he, as a lay person, is not shown to be competent to establish that he has a current disability.  In this case, the appellant is not competent to diagnose any current PTSD or other psychiatric disorder.  The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  In the absence of a current disability, the claim of entitlement to service connection for an acquired psychiatric disability must be denied.

Hypertension

The appellant does not contend, and the evidence does not show, that he incurred hypertension in service.  Instead, the claim of entitlement to service connection for hypertension is inherently based on entitlement to compensation for an acquired psychiatric disorder.  As compensation for an acquired psychiatric disorder is not granted herein, there is no legal basis for a grant of service connection for hypertension, as proximately due to or a result of an acquired psychiatric disorder.

For service connection based on a period of National Guard service, the appellant's hypertension would have to have been incurred in or aggravated during a period of ACDUTRA.  As such, even if the appellant did claim service connection for hypertension on a direct basis, the Board notes that hypertension was not diagnosed during active duty or during a period of ACDUTRA or until many years after his active military service, including National Guard service, and there is no competent evidence to establish that the disability is due to any event or incident of the appellant's active military service, including during a period of ACDUTRA.  As such, service connection on a direct basis is not warranted.

Numbness of the Right Arm; Numbness of the Fingers of the Right Hand

The appellant contends that he has numbness in the arm and fingers, associated with his cervical spine/neck disability.  

Service treatment records are negative for any evidence of a neurological disability of the arm or fingers.  VA treatment records show that the appellant has complained of arm and finger numbness related to a neck injury in service; neck pain radiating to the left shoulder and arm with pain and numbness; numbness in the left upper extremity; and left hand numbness.  However, there is no evidence of any complaints or treatment for right arm, hand or finger symptoms.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The appellant is competent to report his symptoms.  However, a disability manifested by numbness of the right arm or numbness of the fingers of the right hand, has not been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability, the claims of entitlement to service connection for numbness of the right arm and entitlement to service connection for numbness of the fingers of the right hand must be denied.  


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for hypertension is denied.

Service connection for numbness in the right arm is denied.

Service connection for numbness in the fingers of the right hand is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's remaining claims so that he is afforded every possible consideration.


Low Back Disability

Service treatment records include physical examinations in connection with the appellant's service with the Army National Guard, showing complaints of back pain in July and October 1976, and physical examination reports conducted in connection with National Guard service in 1976, 1980, 1984 and 1993, which showed no complaints or manifestations of a back disability.  In February 1996, the appellant reported having lower back pain, for which he took medication.  He stated that his pain stemmed from a 1995 motor vehicle accident (MVA).  A March 1996 physical examination showed clinical evaluation of the spine to be normal.

In accordance with the Board's January 2015 remand, the appellant was afforded a VA spine examination in October 2015.  The examiner noted that the appellant's service treatment records show he had a lumbosacral strain during active duty, and that he had current signs and symptoms consistent with lumbar spinal stenosis.  The examiner opined that it was less than 50 percent likely that the condition was related to the appellant's in-service injury, and much more likely that his current symptoms were related to multifactorial issues, including his smoking and genetics, rather than any lumbar strain he suffered approximately 40 years ago.  

Initially, the Board notes that although the appellant's current low back disability was not diagnosed for several years after his discharge and his in-service back injury, service connection is possible for disabilities first identified after service.  
38 C.F.R. § 3.303(d) (2017).  Furthermore, the examiner did not explain why the appellant's current low back disability is more likely related to his history of smoking and genetics rather than his noted in-service back injury.  As such, the Board finds that the October 2015 examiner's opinion is incomplete and, therefore, inadequate for evaluation purposes. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the appellant's currently demonstrated low back disability is necessary.  38 C.F.R. § 4.2 (2017).

Neck Disability; Numbness of the Left Arm, Numbness of the Fingers of the Left Hand

The appellant has clarified that it is his contention that his currently diagnosed neck or cervical spine disability is secondary to his currently diagnosed low back disability, which he contends is directly related to his active military service.  See August 2012 Video Conference hearing transcript.  He also asserts that he has current disabilities manifested by numbness of the left arm and numbness of the fingers of the left hand that are secondary to his current neck disability.  The appellant's claims for service connection for a neck disability, numbness in the left arm and numbness in the fingers of the left hand are inextricably intertwined with the issue of entitlement to service connection for a low back disability, which is being remanded for further adjudication.  Therefore, a final decision on the issues of entitlement to service connection for a neck disability, service connection for numbness of the left arm, and service connection for numbness of the fingers of the left hand, cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

TDIU

The appellant contends that he is unable to work due to his claimed disabilities.  He is not currently service connected for any disability.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for a low back disability, entitlement to service connection for a neck or cervical spine disability, entitlement to service connection for numbness of the left arm, and entitlement to service connection for numbness of the fingers of the left hand, which are herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

The appellant is advised that it is his responsibility to report for examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the appellant for an appropriate VA examination to determine the etiology of any current low back disability and any associated radiculopathy in the lower extremities.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.  The examiner should give the following opinions:

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is etiologically related to service (ACDUTRA July 1976 to October 1976)..

(b) If the examiner determines that a currently diagnosed low back disability is etiologically related to service, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neck or cervical spine disability, was caused or aggravated by the low back disability.

The examiner should also provide an opinion regarding the impact of any low back disability on the appellant's ability to work.

(c) If the examiner determines that a currently diagnosed neck or cervical spine disability is related to a currently diagnosed low back disability that is determined to be related to service, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disabilities manifested by numbness of the left arm and numbness of the fingers of the left hand were caused or aggravated by the neck or cervical spine disability.

The examiner should also provide an opinion regarding the impact of any neck or cervical spine disability on the appellant's ability to work.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal, including entitlement to TDIU.  If any claim remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


